DAVID T. PROSSER, J.
¶ 6. 0dissenting). Petitioners Green for Wisconsin and Mark Green ask this court to grant an original action to challenge an emergency rule, an "order" based on that rule, and public accusations by the State Elections Board that have damaged Green's campaign for governor. The petitioners indicate that time is of the essence. The court's order delays an answer to the request and thus denies the petitioners every scintilla of timely relief.
¶ 7. When the court received the petition for an original action, my first preference was to grant it, hear argument, and decide the case before the election. This is what our court is supposed to do when it is faced with an urgent matter of critical importance to the people of Wisconsin.
¶ 8. My second preference was to grant the petition without comment and decide the case after the election. This course would have allowed the petitioners to claim that this court had acknowledged the seriousness of the issues they presented but would not have allowed them to claim victory. It would have stopped the bleeding even though it did not heal the wound.
¶ 9. My third preference was to deny the petition with a frank explanation that the court recognized the serious issues presented but did not see the case as quite ready for decision because the Elections Board's *306"order" had no legal effect without a subsequent circuit court judgment. Our order could have stated that the court might not be able to do justice to a multitude of important questions in a short time frame and did not want to issue a decision that could affect the election. This candor would probably have deterred the Elections Board from proceeding with any enforcement action in court.
¶ 10. The majority rejects these options in favor of obfuscation and delay, forcing me to file a dissent.
¶ 11. Congressman Green is a candidate for governor. On January 25, 2005, Green's federal campaign committee — Mark Green for Congress — converted or transferred more than $1.2 million in campaign funds to his newly created state campaign committee — Green for Wisconsin.
¶ 12. Some states have acted timely to prevent or limit this kind of conversion. The Elections Board itself unanimously voted to propose a permanent rule to proscribe such conversions prospectively at a meeting on January 26, 2005. This permanent rule became effective in December 2005. Had this rule been in effect at an earlier time, Green's federal committee would not have been able to "convert" $1.2 million but it would have been able to use the money in less direct ways to benefit Green's campaign for governor.
¶ 13. The Green petitioners contend that on January 25, 2005 — the day of the conversion — federal law clearly authorized Green's federal campaign committee to convert funds to Green's state campaign committee and that, on that date, nothing in state statute or rule prohibited or limited such a conversion. They point to similar conversions in Wisconsin in the past. They point to an existing Elections Board rule permitting such conversions. They point to written *307analysis from the Elections Board's legal counsel, George Dunst, carefully explaining the law. Petitioners further contend that an "emergency rule" approved by a divided Elections Board on January 26, 2005, was not adopted in conformity with Wisconsin statutes, was subsequently suspended by the legislature, and, in any event, could not be applied retroactively to divest Green for Wisconsin of hundreds of thousands of dollars it had lawfully received. Green's contentions implicate serious and obvious questions of due process (notice and retro-activity), equal protection, and freedom of speech.
¶ 14. As Green sees it, the Elections Board unlawfully used its power to disrupt and discredit his campaign. As a result, Green for Wisconsin and Green filed suit in Dane County Circuit Court for a declaratory judgment and injunctive relief. Injunctive relief was denied after Department of Justice attorneys opened a second front, claiming that virtually the entire transfer of funds from the federal committee to the state committee was unlawful. This unexpected claim was well beyond anything endorsed by the Elections Board and contradicted the Board's official position.
¶ 15. The Green petitioners then filed a petition for an original action in this court seeking relief and vindication. In asking this court for a favorable ruling, they knowingly exposed themselves to the possibility of an adverse decision on the merits before the election. Believing in their position, petitioners bet on the fairness and integrity of this court.
¶ 16. The court has responded with nothing but delay. Its deliberate foot-dragging has prevented a timely ruling on Green's complaint, and its present order assures that if Green's position is ever vindicated, it will come too late to do him any good. The court is not willing to indicate that it will ever take the case because *308that might imply that Green's position has merit. In short, a majority of the court determines that Green's bleeding should not stop.
¶ 17. So much for impartiality.
¶ 18. In evaluating this court's failure to act, the following observations are worth consideration:
a. At least six members of Congress are currently running for governor in their respective states.1 The finance reports of the federal committees of these candidates are available at the website of the Federal Election Commission, http://www.fec.gov. These reports indicate that the federal committees have "distributed" most of their money in the period beginning in January 2005. They have "distributed" or expended far more than they have taken in. It is hard to imagine that Green's federal committee did not consider various options for distributing its money and check on the legality of a conversion under federal law before it converted the entire amount to the state committee. To accept the Department of Justice's position on federal law, one has to believe that Green's fully reported action was not only illegal, but also mindless or reckless.
b. Contributions to and distributions from Green's federal committee are available for public examination at the website of the Federal Election Commission. In the many months since Green's federal committee converted the $1.2 million, the Federal Election Commis*309sion has had this information at its fingertips. The Commission has audited the committee's reports. There is no evidence that the Commission has ever disputed the legality of the conversion under federal law.
c. The emergency rule approved by the State Elections Board cites the legality of conversions as the basis for the "emergency." The Board's explanation of the emergency rule reads in part:
The Elections Board finds that an emergency exists in the recent change in federal law that permits the transfer of the funds in a federal candidate campaign committee's account to the candidate's state campaign committee account....
In November, 2004, Congress amended the Federal Election Campaign Act... to permit the transfer of a federal candidate's campaign committee's funds to the candidate's state campaign committee, if state law permitted, and subject to the state law's requirements and restrictions.
Because of Congress' action in November, 2004, money which had not been available to a state committee under BICRA, and which might not have qualified for use for political purposes in a state campaign because of its .source or because of other noncompliance with state law, could now be transferred to a state committee, if state law permitted. Wisconsin law, under the Board's current rule, ElBd 1.39 Wis. Adm. Code, allows for conversion of federal campaign committees, and their funds, to a state campaign committee without regard to the source of those funds and without regard to contribution limitations. (Emphasis added.)
d. The Elections Board references a general statute —Wis. Stat. § 5.05 — as authority to adopt an emergency rule, and it relies primarily on its emergency rule, approved after the Green conversion was completed, to *310justify its "order." The Board cites the entirety of Chapter 11, not specific sections, to supplement the emergency rule. If pre-2005 statutes had precluded the Green conversion, then the emergency rule would not have been necessary and the rule existing on January 25, 2005 — upon which Green depended — would have been invalid.
e. The Elections Board adopted its so-called "order" on August 30, 2006. It has never attempted to enforce this "order" by filing a court action against Green for Wisconsin. In short, the Board has never had the courage to test the validity of its "order" in court. This suggests an intentional use of government power to injure a candidate rather than enforce the law.
f. Because this court's order fails to grant the petition, it may permit a spiteful Elections Board to seek enforcement of its "order" in the last few days before the election, compounding Green's injury. More important, it allows the Elections Board to drop everything it is doing after the election in order to make the case moot.
¶ 19. Among the most important elements to be considered by this court in exercising its original jurisdiction are the absence of any other adequate remedy and the fact that unless the Supreme Court intervenes, petitioners will suffer great and irreparable hardship. See Application of Sherper's, Inc., 253 Wis. 224, 33 N.W.2d 178 (1948). In my view, these elements are present in this case.
¶ 20. Because the majority does not share this view, I respectfully dissent.

 In addition to Congressman Green, Representative Robert L. Beauprez is the Republican candidate for governor of Colorado; Representative James O. Davis is the Democratic candidate for governor of Florida; Representative Jim Nussle is the Republican candidate for governor of Iowa; Representative C.L. Butch Otter is the Republican candidate for governor of Idaho; and Representative Ted Strickland is the Democratic candidate for governor of Ohio.